Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Zerbe discloses bidirectional system for high speed signals that comprises an input port and output port, a plurality of drivers, a controller that controls the input port and the output port, Zerbe fails to teach, inter alia,  a first port configured to couple to a first device by a first bus; a second port configured to couple to a second device by a second bus; a first communication channel having an input coupled to the first port and an output coupled to the second port, the first communication channel configured to re-drive an input signal and output the re-driven input signal; a second communication channel having an input coupled to the second port and an output coupled to the first port, the second communication channel configured to re-drive an input signal and output the re-driven input signal; and a controller configured to: enable the first communication channel and disable the second communication channel in response to detecting a first signal edge at the first port; enable the second communication channel and disable the first communication channel in response to detecting a first signal edge at the second port; sample an impedance at the first port in response to the input signal received at the first port being de-asserted while the first communication channel is enabled; and sample an impedance at the second port in response to the input signal received at the second port being de-asserted while the second communication channel is enabled; Zerbe does not also teach a first port configured to couple to a first device by a first clock bus; a second port configured to couple to a second device by a second clock bus; a third port configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845